Citation Nr: 0800120	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05 35-534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for lower back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to March 
1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and September 2005 rating 
decisions rendered by the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that held 
that new and material evidence had not been submitted to 
reopen claims for service connection for right knee and lower 
back disabilities.  


FINDINGS OF FACT

1.  Service connection for lower back disability was denied 
in a December 1982 rating decision.  The veteran did not 
appeal that decision.  

2.  The veteran's request to reopen his claim of entitlement 
to service connection for right knee disability was denied in 
July 2002.  The veteran did not appeal that decision.  

3.  The veteran filed a claim to reopen the issue of service 
connection for lower back disability in April 2004; the 
evidence added to the record since the December 1982 decision 
does not, by itself or considered with previous evidence of 
record, relate to an unestabished fact necessary to 
substantiate the claim for service connection for a lower 
back disability.

4.  The veteran filed a claim to reopen the issue of service 
connection for right knee disability in January 2004; the 
evidence added to the record since the July 2002 decision 
does not, by itself or considered with previous evidence of 
record, relate to an unestabished fact necessary to 
substantiate the claim for service connection for a right 
knee disability.



CONCLUSION OF LAW

1.  The December 1982 rating decision denying service 
connection for lower back disability is final; new and 
material evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  The July 2002 decision denying the veteran's request to 
reopen his claim for service connection for right knee 
disability is final; new and material evidence sufficient to 
reopen the claim has not been submitted.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

This notice requirement applies equally to claims to reopen.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
the notice required under statutory section 5103(a) "is to 
require that the VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see Pelegrini, supra. at 120 (notice must be 
provided "before an initial unfavorable [adjudicative] 
decision on the claim").  VA's duty to provide affirmative 
notification prior to the initial decision "is not satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Mayfield, 
supra. at 1333.  Therefore, decisional and post-decisional 
communications from VA to a claimant cannot satisfy VA's duty 
to notify under section 5103(a) because those documents were 
not issued before a decision on the claim, nor were they 
designed to fulfill the intended purpose of the statutory 
notice requirements.  See Mayfield, supra. at 1333-34; 
Pelegrini, supra. at 120 (Failure to comply with any of these 
requirements may constitute remandable error).  Quartuccio, 
supra. at 183.  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2005.  While this letter provided adequate 
notice with respect to the evidence necessary to reopen a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in March 2006, prior to the issuance of a SSOC 
for the right knee claim and SOC for the low back claim.  See 
Mayfield, supra.  Based on the foregoing, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

Accordingly, the Board will address the merits of the claim.  

					Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

					Analysis

The veteran served on active duty from January 1977 to March 
1977.  In 1982, the veteran filed claims for entitlement to 
service connection for his right knee and lower back 
disabilities.  In December 1982, the veteran was denied 
service connection for both claims.  It was noted that the 
veteran's low back and right knee injuries existed prior to 
service.  Service connection was specifically denied for low 
back pain, spina bifida occulta and a right femoral fracture.  
The veteran did not appeal that decision and it became final.  

In April 1983, the veteran filed a claim for service 
connection for his right knee.  In July 1983, the claim was 
denied due to lack of evidence to substantiate the claim.  

In March 1997, the veteran submitted a request to reopen his 
claim for service connection for his right knee.  

In an April 1997 rating decision, the veteran was denied his 
request to reopen his claim for service connection for his 
right knee injury.  He did not perfect an appeal to that 
decision and it became final.  

In April 2002, the veteran filed a claim for service 
connection for right knee injury.  In June 2002, the veteran 
was notified that to reopen the claim he had to submit new 
and material evidence.  The veteran's claim to reopen was 
denied in July 2002 because he did not submit any evidence to 
support his claim.  The veteran did not appeal that decision 
and it became final.  

In January 2004, the veteran filed another claim for service 
connection for right knee injury.  In April 2004, the veteran 
filed a claim for lower back injury.  

Evidence submitted since July 2002 regarding the right knee 
and December 1982 regarding the low back include outpatient 
treatment records dated from January 2003 to May 2003 which 
show that the veteran was treated for substance abuse.  An 
outpatient medical record dated in March 2003, in which the 
veteran complained of, and was treated for, knee pain has 
also been submitted.  In December 2004 the veteran submitted 
a statement in support of his claim, maintaining that he 
injured his right knee and lower back during basic training.  
In a separate statement, the veteran claimed that he was in 
good physical condition when he entered service, but during 
basic training he slipped on ice and came down on his knee.  

In December 2005, in support of his claims, the veteran 
submitted his medical records from the Texas Department of 
Criminal Justice Institutional Division.  Most of these 
records, dated from January 2000 to about February 2002, 
pertained largely to the veteran's treatment for unrelated 
disabilities.  A few reports showed that the veteran was 
treated for, or complained of, knee and low back pain.  A 
private radiologist report dated in December 2004, showed 
that the veteran had probable narrowing of the L5-S1 disc 
although the appearance could be projectional.  It was noted 
that there was minimal spurring of the body of L5.  No acute 
pathology was seen.  

VA outpatient records dated in April 2004 showed that the 
veteran complained of knee and back pain, and that he 
required a cane to ambulate.  It was noted that the veteran 
reported that his knee and back bothered him for years.  

The veteran now alleges that his claims for service 
connection for right knee and lower back disabilities should 
be reopened due to the existence of new and material evidence 
to support his claims.  On careful review of the record, the 
Board has determined that new and material evidence to reopen 
the veteran's claims for service connection for lower back 
and right knee disabilities have not been submitted.  

The veteran's claim for service connection for lower back 
disability was previously denied on the basis that there was 
evidence that the condition existed prior to service and no 
evidence that showed that the condition was aggravated in 
service.  The evidence received subsequent to the December 
1982 rating decision consists of medical records that pertain 
largely to medical issues not associated with the current low 
back claim and some medical reports showing that the veteran 
has complained of, or been treated for, low back pain.  
Private medical reports, dated from February 2000 to about 
February 2002,  show he was treated for, or complained of, 
low back pain.  A VA outpatient record dated in April 2004 
shows that the veteran complained of low back pain and that 
he required a cane to ambulate.  A radiologist report dated 
in December 2004 shows that the veteran had probable 
narrowing of the L5-S1 disc and minimal spurring of the body 
of L5.  

Although  medical reports showing that the veteran has 
complained of, or been treated for low back pain, have been 
submitted since the December 1982 rating decision, such 
reports do not constitute new and material evidence because 
they only reiterate that the veteran has low back pain.  The 
fact that he had had low back pain had been previously 
established.  Such evidence is cumulative.  Because the 
evidence submitted since the December 1982 rating decision is 
cumulative, the veteran has not submitted new and material 
evidence. 

The veteran's claim for service connection for right knee 
disability was also previously denied on the basis that the 
condition existed prior to service and was not aggravated by 
service.  Since the July 2002 decision denying the veteran's 
request to reopen his claim for service connection for right 
knee injury was issued, new and material evidence has not 
been submitted.  Much like the above discussion, the veteran 
has submitted private medical reports which show that he was 
treated for, or complained of, right knee pain.  However, 
none of the evidence added to the record since the rating 
decision show that the veteran's pre-existing right knee 
injury was aggravated by service.  The fact that he had had 
knee pain had previously been established.  This evidence is 
cumulative.  Accordingly, none of the evidence added to the 
file since the rating decision is new and material for the 
purpose of reopening the claim.  

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claims of entitlement to service connection for lower 
back and right knee disabilities.


ORDER

The application to reopen the claims of entitlement to 
service connection for lower back and right knee disabilities 
are denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


